WIGGINS, Circuit Judge,
dissenting:
The opinion holds that the appeal is now moot because the City promises to not again set scoring standards for an examination and then change them after the test is given. In effect, the City recognizes that the rescoring of the examination was wrongful as to those officers who were displaced from the promotional lists by the reweighting. The majority, nevertheless, states that individuals who have suffered from such a discriminatory practice are not “automatically entitled” to relief.
Under Article III, section 2, of the Constitution, the federal courts lack power to decide questions that cannot affect the rights of litigants in the case before them. De Funis v. Odegaard, 416 U.S. 312, 316, 94 S.Ct. 1704, 1705, 40 L.Ed.2d 164 (1974) (per curiam). An appeal becomes moot when: (1) it can be said with assurance that there is no reasonable expectation that the alleged violation will recur; and (2) interim relief or events have completely and irrevocably eradicated the effects of the alleged violation. County of Los Angeles v. Davis, 440 U.S. 625, 631, 99 S.Ct. 1379, 1383, 59 L.Ed.2d 642 (1979). Both conditions must be satisfied before it can be said that neither party has a legally cognizable interest in the final determination of the underlying questions of fact and law. Id. The burden of demonstrating mootness is heavy. U.S. v. W.T. Grant Co., 345 U.S. 629, 632-33, 73 S.Ct. 894, 897, 97 L.Ed. 1303 (1953).
The City has “voluntarily” promised to not again rescore examinations in the way that it did. As a general rule, “voluntary cessation of allegedly illegal conduct does not deprive the tribunal of power to hear and determine the case ...” Id. at 632, 73 S.Ct. at 897. Whether the City’s concession provides sufficient “assurance” that it will not again violate the Title 7 rights of its police officers is open to question. Certainly, however, the effects of the City’s violation have not been eradicated. The officers who had previously scored in the top group and then were displaced by the reweighting still suffer the effects of the City’s discriminatory practice. Their seniority, pay and rank in the Department *1129are still adversely affected by the rescor-ing. It cannot be said that interim relief or events have completely and irrevocably eradicated the effects of the City’s violation. These officers still possess legally cognizable claims for the effects of the City’s discriminatory practice as it affected their careers in the Department.
It is unacceptable to me that this court finds a test to be improperly administered to the detriment of specific plaintiffs, but refuses to grant relief. To permit those who have been improperly rewarded to retain their positions is simply renouncing our duty to correct legal errors. Specific plaintiffs have experienced specific wrongs.
Nor is the avoidance of the asserted inequitable result of ousting the incumbent officers from their positions an adequate justification for the majority’s action. The majority agrees that the incumbent officers were improperly selected. These improperly selected officers gain no equity by reason of their occupancy of unearned positions. That they were personally uninvolved in wrongfully reweighing the test is irrelevant. The plaintiffs are just as innocent. We should not choose between innocent classes. We should simply order the test to be regiven fairly and accept its results.